DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive.
In re pages 3-4, Applicant argues that the cited references do not discloses all the limitations of the claims. In particular, Applicant asserts that Ramasubramonian and Hannuksela do not disclose wherein the syntax element is parsed immediately following the zero four bits syntax element, as recited in claim 1 and similarly in claims 2 and 4.
In response, the Examiner respectfully disagrees. Ramasubramonian and Hannuksela are directed to encoding and decoding video (Ramasubramonian: paragraph [0002]), including interlaced video (Hannuksela: paragraph [0001]). As taught by Ramasubramonian, a decoder may obtain syntax indicating portioning schemes for different decoder capabilities (Ramasubramonian: paragraph [0035]), including variable-length unsigned integers (Ramasubramonian: paragraph [0082]). As taught by Hannuksela, such zero syntax elements may be n bits in size where the number of bits varies—e.g., including 4 bits—in a manner dependent on the value of other syntax elements (Hannuksela: paragraphs [0134] through [0138]). According to Ramasubramonian, these syntax elements may be obtained by parsing a coded bitstream (Ramasubramonian: paragraph [0070]).
Applicant asserts that Ramasubramonian merely discloses that the video decoder may parse the bitstream to obtain syntax elements and not that the combined references disclose where the and the parsing of such elements together from a coded bitsreams, the combined references disclose where one syntax element is parsed immediately following another. Deciding which of the syntax elements follows the other would have been merely a design choice obvious to one of ordinary skill in the art at the time (See MPEP § 2144.04(VI)). In this manner, Ramasubramonian and Hannuksela disclose the limitations of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramonian et al. (US 2015/0319462, already of record, referred to herein as “Ramasubramonian”) in view of Hannuksela (US 2015/0264404, already of record, referred to herein as “Hannuksela”).

Regarding claim 1, Ramasubramonian discloses: A method of decoding video data (Ramasubramonian: Fig. 5B, disclosing a method for decoding), the method comprising:
receiving decoding capability information (Ramasubramonian: paragraph [0029], disclosing that different decoders have different capabilities allowing decoding of bitstreams conforming to different profiles; paragraph [0035], disclosing that the decoder may obtain syntax indicating portioning schemes for the different decoder capabilities);
parsing a zero four bits syntax element being equal to 0 in the decoding capability information (Ramasubramonian: paragraph [0070], disclosing parsing of the coded bitstream to obtain syntax; paragraph [0077], disclosing use of syntax to specify different values belonging to different layers of the bitstream; paragraph [0033], disclosing layers of the bitstream corresponding to different decoder capabilities), wherein the zero four bits syntax element is an unsigned integer... (Ramasubramonian: paragraph [0082], disclosing that syntax elements may be variable-length unsigned integers); and
parsing a syntax element in the decoding capability information (Ramasubramonian: paragraph [0070], disclosing parsing of the coded bitstream to obtain syntax), wherein the syntax element plus 1 specifies a number of profile tier level syntax structures in the decoding capability information (Ramasubramonian: paragraph [0195], disclosing setting a value of a profile level tier partition id to 1),
wherein the syntax element is parsed immediately following the zero four bits syntax element (Ramasubramonian: paragraph [0070], disclosing parsing of the coded bitstream to obtain syntax).
Ramasubramonian does not explicitly disclose where the syntax element is an integer using 4 bits.
However, Hannuksela discloses where the syntax element is an integer using 4 bits (Hannuksela: paragraphs [0134] through [0138], disclosing syntax with an unsigned integer using n bits where the number of bits varies—e.g., may include 4 bits—in a manner dependent on the value of other syntax elements).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the variable bit length syntax of Hannuksela in the decoding method of Ramasubramonian.
One would have been motivated to modify Ramasubramonian in this manner in order to more efficiently signal syntax in a coded bit stream according to coding standards (Hannuksela: paragraphs [0132] through [0134)).

Regarding claim 2, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 3, Ramasubramonian and Hannuksela disclose: The device of claim 2, wherein the device includes a video decoder (Ramasubramonian: Fig. 2, paragraph [0139], disclosing a video decoder).

claim 4, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484